Citation Nr: 1527525	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disability (to include peptic ulcer disease, gastroesophageal reflux disease (GERD), helicobacter pylori (H. pylori), and a disability manifested by diarrhea), to include as due to an undiagnosed illness and as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, which includes service in Afghanistan in support of Operation Enduring Freedom.  He also had a verified period of active duty for training (ACDUTRA) with the Army National Guard from January to May 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied entitlement to service connection for peptic ulcer disease and diarrhea.  

The Veteran testified before the undersigned at a June 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his file.  

In October 2011, July 2013, and October 2014, the Board remanded this matter for further development.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  





REMAND

The Veteran contends that he has a current gastrointestinal disability that had its onset while serving in Afghanistan during his period of active service from December 2003 to March 2005.  Specifically, he claims that he began to experience diarrhea and indigestion during or immediately following his return from Afghanistan, and that the gastrointestinal symptoms have continued in the years since that time.  

Pursuant to the October 2014 Board remand instructions, the Veteran was provided with an appropriate notice letter dated in October 2014, that discussed the evidence required to substantiate secondary service connection.  In the letter, the Veteran was asked to complete the necessary medical authorization for VA to obtain all records of his treatment for a gastrointestinal disability from Dr. Bandari at either Bastrop Memorial Hospital, or any other sufficiently identified private treatment provider.  The Veteran did not complete the necessary medical authorization form and, as such, the Board was unable to retrieve these records.  In addition, the Veteran's outstanding VA treatment records pertaining to the issue on appeal were obtained and associated with the claims file, and the Veteran was afforded a VA examination in connection to his claimed disorder in February 2015.  In the medical opinion provided, the VA examiner addressed the all the questions listed in the remand directives.  In the March 2015 Supplemental Statement of the Case (SSOC), the AOJ denied the Veteran's claim.  

The Board notes that the Veteran was ordered to active duty as a member of his Reserve Component from March 2014 to March 2015.  See February 2014 Letter issued by the Department of the Army.  The Veteran was thereafter ordered to active service from March 2015 to June 2015 under the provisions of 10 U.S.C.A. § 12301(h).  Since the claim was last certified for appeal, the Veteran has submitted a number of clinical records generated during his period of Reserve service, to include medical records issued at the Charles Moore Health Clinic in Fort Hood, Texas, that are dated from March 2014 to March 2015; medical records issued at Bayne-Jones ACH at Fort Polk, Louisiana and dated from June 2005 to July 2008; and the results from a March 2015 sleep study issued at Seton Medical Center, to his claims file.  Some of these records focus on the Veteran's gastrointestinal symptoms, and reflect assessments of GERD and constipation.  

In the May 2015 Informal Hearing Presentation, the Veteran, through his representative, stated that he had recently submitted these records to his claims file, and further added that these records had not yet been considered by the AOJ.  The Veteran also indicated that he did not waive AOJ review of these records, given that the records had specific references to his current appealed disability and were thus highly probative to the outcome of his claim.  

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2014).  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  This procedural right of initial AOJ review has not been waived by the Veteran or representative, and the new pertinent evidence does not guarantee that the benefit of entitlement to service connection for the Veteran's gastrointestinal disability may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the Veteran's appeal for service connection for gastrointestinal disability (to include peptic ulcer disease, GERD, H. pylori, and a disability manifested by diarrhea), to include as due to an undiagnosed illness and as secondary to service-connected PTSD will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the claims file since the March 2015 SSOC that pertains to the issue of entitlement to service connection for a gastrointestinal disability, to include records issued at the Carl R. Darnall Medical Center in Fort Hood, Texas, and dated from March 2014 to March 2015; records issued at Bayne-Jones ACH at Fort Polk, Louisiana and dated from June 2005 to July 2008; and the results from a March 2015 sleep study issued at Seton Medical Center.  After undertaking any additional development which may be necessary, readjudicate the claim to determine if entitlement to the benefit sought is warranted.  If the benefit sought remains denied, the Veteran and representative should be furnished a SSOC and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


